Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
      Information Disclosure Statement
The information disclosure statement filed 09/02/2020 has been fully considered and is attached hereto.
   Specification
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The Examiner suggest changing the title of the disclosure from “Display Device” to “Display Device with Natural Convection Heat Dissipation”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Takeshi et al (JP2013201709). 
For the purpose of citation, Examiner used machine translation of JP2013201709, said translation has been provided herewith to the applicant. 
Regarding Claim 1, Takeshi (In Figs 1-3) disclose a display device (100) comprising: 
a display panel (1) that displays an image (image produced by 1), (Fig 3); 
a housing (3/4/5) that contains the display panel (1), (Fig 3); and 
a circuit substrate (41) that includes a circuit component (drive circuit, ¶ 23, II. 3-4) relative to an image signal corresponding to the image that is displayed by the display panel (1), (¶ 23, II. 3-4) and that faces a back surface of the display panel (1), (Fig 3) 
wherein the housing (3/4/5) has a lower air vent (32) that is formed below the circuit substrate (41), (Fig 1) and an upper air vent (31) that is formed above the circuit substrate (41), (Fig 3), (¶ 22, II. 1-6), 
wherein a flow path for an airstream that flows from the lower air vent toward the upper air vent along the circuit substrate (41), (¶ 22, II. 1-8), based on generated heat from the circuit component (drive circuit, ¶ 23, II. 3-4) is defined so as to face the back surface of the display panel (1) in the housing (3/4/5), (Fig 3), and - 51 -Attorney Docket No.: US82342 
wherein the flow path is defined such that a sectional area of the flow path varies along the circuit substrate (41), (Fig 3).
Regarding Claim 2, Takeshi disclose the limitation of Claim 1, however Takeshi (In Figs 1-3) further disclose wherein the circuit substrate (41) is oblique with respect to the back surface of the display panel (1), (Fig 3).
Regarding Claim 3, Takeshi disclose the limitation of Claim 2, however Takeshi (In Figs 1-3) further disclose wherein the circuit substrate (41) is oblique such that a distance between a portion of the circuit substrate (41) that faces the lower air vent (32) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Lee et al (US 2011/0162831).
Regarding Claim 4 Takeshi discloses the limitation of Claim 2, however Takeshi does not disclose wherein an oblique angle of the circuit substrate with respect to the - 52 -Attorney Docket No.: US82342 back surface of the display panel is no less than 3 degrees and no more than 7 degrees.
	instead where Lee (In Fig 2) teaches wherein an oblique angle (Θ) of the circuit substrate (22) with respect to the - 52 -Attorney Docket No.: US82342 back surface (14) of the display panel (21).
However, Lee is silent with respect to the angle (Θ) be no less than 3 degrees and no more than 7 degrees.

 	It would have been an obvious matter of design choice to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Lee with a tilt angle of the circuit substrate with respect to the back surface of the display panel to be no less than 3 degrees and no more than 7 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Oh et al (US 2011/0187962).
	Regarding Claim 5, Takeshi discloses the limitation of Claim 1, however Takeshi does not disclose wherein a back wall of the housing that faces the back surface of the display panel is oblique with respect to the back surface of the display panel.
	Instead Oh (In Fig 5) teaches wherein a back wall (back wall of 110) of the housing (110) that faces the back surface of the display panel (20) is oblique with respect to the back surface of the display panel (20), (Fig 5).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Oh with back wall of the housing that faces the back surface of the display panel being oblique with respect to the back surface of the display panel to benefit from preventing air circulation around 
	Regarding Claim 6, Takeshi in view of Oh discloses the limitation of Claim 1, however Takeshi (In Figs 1-3) further discloses wherein the back wall (4) is formed such that the flow path becomes narrower as a position is closer to the upper air vent (31) from the lower air vent (32) along the circuit substrate (41), (Fig 3).
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa et al (US 2007/0258017).
	Regarding Claim 7, Takeshi discloses the limitation of Claim 2, however Takeshi does not disclose wherein the display device further comprising: a support chassis that supports the display panel and that faces the back surface of the display panel; and - 53 -Attorney Docket No.: US82342 a boss member that supports the circuit substrate and that faces a surface of the support chassis opposite the display panel.
	Instead Matsuzawa (In Fig 6) teaches wherein the display device (display, ¶ 2, II. 1-2) further comprising: a support chassis (3) that supports the display panel (1) and that faces the back surface of the display panel (1); and - 53 -Attorney Docket No.: US82342 a boss member (14) that supports the circuit substrate (2) and that faces a surface of the support chassis (3) opposite the display panel (1), (Fig 6).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with a support chassis supporting the display panel and facing the back surface of the display .
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa and further in view of Lee (US 2009/0174832).
Regarding Claim 8, Takeshi in view of Matsuzawa discloses the limitation of Claim 7, however Takeshi as modified does not teach where Matsuzawa further teaches wherein the boss member has a tapped hole that is used to mount the circuit substrate on the boss member and that extends along a central axis, and an end surface thereof that faces the support chassis is oblique with respect to the central axis depending on an oblique angle of the circuit substrate.
	Instead Matsuzawa (In Fig 6) further teaches wherein the boss member (14) has a tapped hole (hole within 14 accommodating 16) that is used to mount the circuit substrate (2) on the boss member (14) and that extends along a central axis (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with the boss member having tapped hole used to mount the circuit substrate on the boss member that extends along a central axis to benefit from mounting and securing the electric substrate to the chassis member (Matsuzawa, ¶ 4, II. 1-6).
However, Takeshi as modified does not disclose wherein an end surface thereof that faces the support chassis is oblique with respect to the central axis depending on an oblique angle of the circuit substrate.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Lee with an end surface of boss member facing support chassis being oblique with respect to central axis depending on an oblique angle of the circuit substrate to benefit from maintain a distance between the lower and upper substrate (Lee, ¶ 41, II. 1-4).
Regarding Claim 9, Takeshi in view of Matsuzawa discloses the limitation of Claim 7, however Takeshi as modified does not teach wherein the boss member has a tapped hole that is used to mount the circuit substrate on the boss member, and an end surface thereof that faces the circuit substrate is oblique with respect to a central axis depending on an oblique angle of the circuit substrate.
Instead Matsuzawa (In Fig 6) further teaches wherein the boss member (14) has a tapped hole (hole within 14 accommodating 16) that is used to mount the circuit substrate (2) on the boss member (14), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa with the boss member having tapped hole used to mount the circuit substrate on the boss member to benefit from mounting and securing the electric substrate to the chassis member (Matsuzawa, ¶ 4, II. 1-6).

Instead Lee (In Fig 2) teaches wherein an end surface (end surface of 140 in direct contact with 100) thereof that faces the circuit substrate (100) is oblique with respect to a central axis depending on an oblique angle of the circuit substrate (100), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa and further with Lee with an end surface of boss member facing support the circuit substrate being oblique with respect to central axis depending on an oblique angle of the circuit substrate to benefit from maintain a distance between the lower and upper substrate (Lee, ¶ 41, II. 1-4).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshi in view of Matsuzawa further in view of Lee and further in view of Wang et al (US 2018/0136504).
Regarding Claim 10, Takeshi in view of Matsuzawa discloses the limitation of Claim 7, however Takeshi as modified does not teach wherein the display device further comprising: an oblique member that has a tapped hole that is used to mount the circuit substrate and that extends along a central axis, an end surface thereof that faces the circuit substrate being oblique with respect to the central axis depending on an oblique angle of the circuit substrate, the oblique member being disposed on the boss member.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Takeshi with Matsuzawa further with Lee and further with Wang with an oblique member having a tapped hole used to mount the circuit substrate and extending along a central axis and an end surface thereof that faces the circuit substrate being oblique with respect to the central axis depending on an oblique angle of the circuit substrate and the oblique member being disposed on the boss member to benefit from locking and securing the engagement of the spacer and the spacer base preventing the spacer from sliding away (Wang, ¶ 19, II. 1-8).
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Display System with Cooling Device US 2003/0043091, Display Device US 2009/0009047, Display apparatus US 2011/0051071, Electronic Device, substrate, and Electronic Component US 2019/0304878, Plasma Display KR 20060067151, Plasma Display Panel Assembly KR 20060057845. Other pertinent art made of record are on form PTO-892 notice of reference cited. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835          

/ZACHARY PAPE/Primary Examiner, Art Unit 2835